Exhibit DEEP DOWN, INC. PURCHASE AGREEMENT THIS PURCHASE AGREEMENT (this “Agreement”) is made as of the 2nd day of June, 2008, by and between Deep Down, Inc. (the “Company”), a corporation organized under the laws of the State of Nevada, with its principal offices at 15472 East Freeway, Channelview, Texas 77530, and each purchaser whose name and address is set forth on the signature pages hereof (individually, a “Purchaser” and collectively, the “Purchasers”). RECITALS A.The Company desires to issue and sell shares of the Company’s Common Stock (as defined in Section 2) in a private placement (the “Offering”). B.Prior to the Offering, the Company has entered into the Acquisition Agreement (as defined in Section 1) with Flotation (as defined in Section 1). C.In furtherance of the Offering, the Company has prepared and delivered to each Purchaser (i) a confidential private placement memorandum, dated as of May 16, 2008 (such confidential private placement memorandum, as supplemented as of June 2, 2008, and as amended or supplemented, including all documents incorporated by reference therein, including any SEC Filings (as defined in Section 4.15) and any other documents incorporated by reference pursuant to Section 4.15 herein collectively, the “Private Placement Memorandum”) and (ii) a Company Disclosure Letter (as defined in Section 1). D.Each Purchaser desires, upon the terms and conditions set forth in this Agreement, including without limitation the consummation of the Acquisition (as defined in Section 1), to purchase shares of the Company’s Common Stock in the Offering. E.The Company and each Purchaser is executing and delivering this Agreement in reliance upon the exemption from securities regulation afforded by Section 4(2) of the Securities Act (as defined in Section 3.2) or Rule 506 under Regulation D. IN CONSIDERATION of the premises and mutual covenants contained in this Agreement and other good and valuable consideration the receipt and sufficiency of which are hereby acknowledged, the Company and each Purchaser agrees as follows: SECTION 1.Certain Defined Terms.As used in this Agreement, the following capitalized terms shall have the following meanings ascribed to them: “Acquisition” shall mean the acquisition by the Company of Flotation substantially in accordance with the terms set forth in the Acquisition Agreement. “Acquisition Agreement” shall mean the Stock Purchase Agreement by and among the Company and Flotation and certain Selling Stockholders identified therein, dated as of April 17, 2008, as filed by the Company with the SEC on a Current Report on Form 8-K on April 22, “Company Disclosure Letter” means the disclosure letter, substantially in the form annexed hereto as Exhibit 1, delivered to each Purchaser prior to the execution of this Agreement, which letter is incorporated in this Agreement by reference.The disclosure schedule delivered by Flotation to the Company pursuant to the Acquisition Agreement shall be attached to, and is hereby incorporated by reference into, the Company Disclosure Letter. “Flotation” means Flotation Technologies, Inc. a Maine corporation. “Flotation Financial Statements” has the meaning set forth in Section 4.15. “Knowledge” whenever the term “to their knowledge,” “to our knowledge,” or any similar phrase implying a limitation on the basis of knowledge, the qualification is intended to mean the actual present knowledge or belief of the officers and directors of the Company who have given substantive attention to the transactions described in this Agreement, and does not include any matter not within their present recollection, any knowledge of any other employee, officer, director or affiliate now or previously within the Company or any constructive or imputed notice of any matter or any item of information. “Placement Agent” shall mean Dahlman Rose & Co., LLC. “Required Purchasers” shall mean Purchasers who purchased not less than an aggregate of 50.1% of the Shares. “Subsidiary” shall mean, immediately prior to the Closing, any entity by which at least fifty (50%) percent of the outstanding equity is owned, directly or indirectly, by the Company (or which are otherwise directly or indirectly controlled by the Company).Notwithstanding anything to the contrary, for the avoidance of doubt, for all purposes set forth in this Agreement except as specifically excluded, the definition of Subsidiary shall include Flotation. SECTION 2.Sale and Purchase of Shares. (a)Authorization of Sale of the Shares.Subject to the terms and conditions of this Agreement, the Company has authorized the sale of up to 57,142,857 shares (the “Shares”) of common stock, par value $0.001 per share (the “Common Stock”), of the Company at a purchase price of $0.70per Share.The Company reserves the right to increase or decrease the aggregate number of Shares of Common Stock sold in this private placement prior to the Closing Date (as defined in Section 3.1). (b)Agreement to Sell and Purchase the Shares.At the Closing (as defined in Section 3.1), the Company shall sell to each Purchaser and each Purchaser shall buy from the Company, upon the terms and conditions hereinafter set forth, the number of Shares set forth on such Purchaser’s signature page hereto.Each Purchaser shall be entitled to independently protect and enforce its rights, including without limitation the rights arising out of its Agreement and it shall not be necessary for any other Purchaser to be joined as an additional party in any proceeding for such purpose. 2 SECTION 3.Delivery of the Shares at the Closing. 3.1Location of the Closing.The completion of the purchase and sale of the Shares (the “Closing”) shall occur at the offices of Hahn & Hessen LLP, 488 Madison Avenue, New York, New York 10022 on June 3, 2008 or as soon as practicable and as agreed by the Company and the Placement Agent, but not prior to the date that the conditions for Closing set forth below have been satisfied or waived by the appropriate party (the “Closing Date”).The Company shall notify each Purchaser of the time of the Closing by facsimile transmission or otherwise. 3.2Actions to be Taken Prior to, and at, the Closing.Upon execution of this Agreement, the Company shall authorize its transfer agent (the “Transfer Agent”) to arrange delivery to each Purchaser of one or more stock certificates registered in the name of each Purchaser, or in such nominee name(s) as designated by a Purchaser in writing in the Questionnaire (defined below), representing the number of Shares set forth on such Purchaser’s signature page hereto and bearing an appropriate legend referring to the fact that the Shares were sold in reliance upon the exemption from registration under the Securities Act of 1933, as amended (the “Securities Act”) provided by Section 4(2) thereof or Rule 506 thereunder.At the Closing, the Transfer Agent shall deliver to the Placement Agent a certificate of the Transfer Agent, in form and substance reasonably acceptable to the Placement Agent, certifying that it is duly authorized to issue the Shares.The name(s) in which the stock certificates are to be registered are set forth in the Stock Certificate Questionnaire attached hereto as part of Appendix I (the “Questionnaire”). 3.3Conditions Precedent to Closing. (a)The Company’s obligation to complete the purchase and sale of the Shares and deliver such stock certificate(s) to a Purchaser at the Closing shall be subject to the following conditions, any one or more of which may be waived in writing by the Company:(i) receipt by the Company of same-day funds in the full amount of the purchase price for the Shares being purchased hereunder by such Purchaser; (ii) that the representations and warranties made by such Purchaser herein are accurate as of the Closing Date; (iii) that such Purchaser has fulfilled undertakings and covenants set forth herein required to be fulfilled prior to the Closing; (iv) such Purchaser shall have executed and delivered to the Company the Questionnaire and the Registration Statement Questionnaire attached hereto as part of Appendix I (the “Registration Statement Questionnaire”), pursuant to which such Purchaser shall provide information necessary to confirm such Purchaser’s status as an “accredited investor” as defined in Rule 501 promulgated under the Securities Act; (v) no proceeding challenging this Agreement or the transactions contemplated hereby or thereby or seeking to prohibit, alter, prevent or materially delay the Closing shall have been instituted or shall be pending before any court, arbitrator or governmental body, agency or official; (vi) the sale of Shares to such Purchaser shall not be prohibited by any law or governmental order or regulation; (vii) such Purchaser has received a copy of the Private Placement Memorandum and the Company Disclosure Letter; and (viii) the Acquisition and all of the transactions contemplated by the Acquisition Agreement shall have been consummated pursuant to the terms thereof. (b)Each Purchaser’s obligation to accept delivery of such stock certificate(s) and to pay for the Shares evidenced thereby shall be subject to the conditions:(i) that the representations and warranties made by the Company herein are accurate as of the Closing Date; (ii) that the Company has fulfilled all undertakings and covenants set forth herein required to be fulfilled prior to the Closing; (iii) that the Acquisition shall have been completed;(iv) that the Common Stock shall be quoted by at least three market-makers on the OTC Bulletin Board within five (5) days of the Closing Date; (v) the absence of any Material Adverse Change (as defined in
